COBB, Judge.
On November 5, 1998, Archie McCants pleaded guilty to the unlawful possession of a controlled substance (cocaine). The trial court sentenced him to serve 20 years. McCants did not appeal. On May 22, 2001, McCants filed a Rule 32, Ala. R.Crim. P., petition, which the circuit court summarily denied on June 19, 2001, before the State had responded. This appeal followed.
McCants claimed in his petition that his sentence was excessive and that nothing in the record reflected that he had been sentenced as a habitual felony offender or pursuant to any other enhancement provision of the Alabama Code. On appeal, McCants claims that the circuit court erred by summarily dismissing his petition because his claim, on it face, had merit. We agree, as does the State in its brief.
*1287The unlawful possession of a controlled substance is a Class C felony. See § 13A-12-212(b), Ala.Code 1975. The sentencing range for a Class C felony is “not more than 10 years or less than 1 year and 1 day.” § 13A-5-6(a)(3), Ala.Code 1975. Therefore, McCants’s claim that his 20-year sentence was excessive has merit.
We remand this cause in order for the circuit court to allow the State to respond and in order for the circuit court to hold an evidentiary hearing, if necessary. We ask that the circuit court make specific findings of fact regarding McCants’s claim that his sentence is excessive and that it correct any sentencing error, if necessary. Due return shall be made to this court within 42 days of the release date of this opinion.
REMANDED WITH DIRECTIONS. *
McMILLAN, PM., and BASCHAB, SHAW, and WISE, JJ„ concur.

 Note from the reporter of decisions: On December 14, 2001, on return to remand, the Court of Criminal Appeals affirmed, without opinion.